Citation Nr: 0003455	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  97-31 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for scars of the right 
leg and buttocks.  

2.  Entitlement to service connection for Hodgkin's disease.  

3.  Entitlement to service connection for scars on the ears 
and neck.  

4.  Entitlement to service connection for a node behind the 
left ear.  

5.  Entitlement to service connection for an eye disorder.  

6.  Entitlement to service connection for a cardiovascular 
disorder manifested by a heart murmur and fluttering.  

7.  Entitlement to service connection for a back disability.  

8.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for dengue fever.  

9.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for mononucleosis and/or lymphadenitis.  

10.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a right hand disability.  

11.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for residuals of a wound of the left chest.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1942 to 
November 1945.  

This appeal arises in part from an August 1997 rating action 
of the Louisville, Kentucky, regional office (RO).  In that 
decision, the RO, in pertinent part, denied the claim of 
entitlement to service connection for scars of the right leg 
and buttocks as well as the issues of whether new and 
material evidence had been received sufficient to reopen 
claims of entitlement to service connection for a right hand 
disability and for residuals of a wound to the left chest.  

Additionally, the current appeal arises from a March 1998 
rating action of the Louisville, Kentucky, RO.  In that 
decision, the RO denied the claims of entitlement to service 
connection for Hodgkin's disease, scars on the ears and neck, 
a node (claimed as "mastoid") behind the left ear, an eye 
disorder, a cardiovascular disorder manifested by a heart 
murmur and fluttering, and a back disability.  In this rating 
action, the RO also denied applications to reopen claims of 
entitlement to service connection for dengue fever and for 
mononucleosis and/or lymphadenitis.  

The Board notes that, by an August 1996 rating action, the RO 
denied a claim of entitlement to a compensable evaluation for 
post-operative residuals of a left varicocele.  The veteran 
thereafter perfected a timely appeal with respect to the 
denial of this claim.  At a personal hearing conducted before 
a hearing officer at the Huntington, West Virginia, RO in 
February 1997, the veteran presented testimony regarding this 
rating issue.  He specifically stated that an award of 
10 percent would satisfy his appeal of this rating claim.  
February 1997 hearing transcript (1997 T.) at 8-9.  
Subsequently, by a February 1997 rating action, the hearing 
officer granted a 10 percent evaluation for the residual scar 
as a result of his left varicocele, effective from July 1996.  
The veteran was notified that this award was considered to be 
a full grant of benefits sought on appeal.  The veteran did 
not thereafter express disagreement with the 10 percent 
rating assigned to this service-connected disability.  
Consequently, this rating issue is no longer in appellate 
status.  

Also, by the August 1997 rating action, the Louisville, 
Kentucky, RO denied an application to reopen a claim of 
entitlement to service connection for residuals of a wound of 
the left elbow.  Following receipt of a notice of 
disagreement with this denial, the RO furnished the veteran 
with a statement of the case in September 1997.  Thereafter, 
by a November 1997 rating action, the RO granted service 
connection for residuals of a wound of the left elbow and 
assigned a 10 percent evaluation, effective from October 
1996.  The veteran was notified that this allowance 
constituted a total grant of benefits sought on appeal.  
There is no indication that the veteran has expressed 
disagreement with the rating assigned to his 
service-connected left elbow disability.  Consequently, there 
is no appellate issue with respect to the left elbow 
disability.  

In a statement received at the RO in June 1998, the veteran 
appeared to raise claims of service connection for malaria, 
jungle fever, and a nervous disorder.  By a February 1946 
rating action, the RO denied service connection for jungle 
fever.  Furthermore, by an August 1958 rating action, the RO 
denied service connection for malaria and for a nervous 
disorder and continued the previous denial of service 
connection for jungle fever.  Although the RO notified the 
veteran of these denials in the same month, the veteran 
failed to express disagreement with the decisions.  
Consequently, the veteran's June 1998 statements regarding 
malaria, jungle fever, and a nervous disorder must be 
construed as a petition to reopen previously disallowed 
claims.  The issues of whether new and material evidence 
sufficient to reopen claims of entitlement to service 
connection for malaria, jungle fever, and a nervous disorder 
are therefore referred to the RO for appropriate action.  

(The decision below addresses issues 1 through 7 as noted on 
the title page above.  The remaining issues-claims to 
reopen-are the subject of a remand that follows the decision 
below.)


FINDINGS OF FACT

1.  The record contains no competent evidence associating any 
scars that the veteran may have on his right leg and buttocks 
to his military service.  

2.  The record contains no competent evidence associating any 
Hodgkin's disease that the veteran may have to his military 
service.  

3.  The record contains no competent evidence associating any 
scars on the ears and neck that the veteran may have to his 
military service.  

4.  The record contains no competent evidence associating any 
node behind the left ear that the veteran may have to his 
military service.  

5.  The record contains no competent evidence associating any 
eye disorder that the veteran may have to his military 
service.  

6.  The record contains no competent evidence associating any 
cardiovascular disorder that the veteran may have to his 
military service.  

7.  The record contains no competent evidence associating any 
back disability that the veteran may have to his military 
service.  


CONCLUSION OF LAW

The claims of entitlement to service connection for scars of 
the right leg and buttocks, Hodgkin's disease, scars on the 
ears and neck, a node behind the left ear, an eye disorder, a 
cardiovascular disorder manifested by a heart murmur and 
fluttering, and a back disability are not well grounded.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claims of service 
connection are well grounded.  See 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999); Murphy v. Derwinski, 1 Vet.App. 78, 
81 (1990).  A well-grounded claim is a plausible claim, one 
that appears to be meritorious.  See Murphy, 1 Vet.App. 
at 81.  An allegation that a disorder is service connected is 
not sufficient; the veteran must submit evidence in support 
of the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet.App. 609, 
611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  
In order for a claim of service connection to be well 
grounded, there must be proof of present disability.  Brammer 
v. Derwinski, 3 Vet.App. 223 (1992); see also Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992) (requiring, for a 
well-grounded claim, competent evidence that a veteran 
currently has the claimed disability).  In addition, there 
must also be evidence of incurrence or aggravation of a 
disease or injury in service.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).  The veteran must also submit medical 
evidence of a nexus between the in-service disease or injury 
and current disability.  Id.  

Where the issue is factual in nature (e.g., whether an 
incident or injury occurred in service), competent lay 
testimony, including the veteran's testimony, may constitute 
sufficient evidence to establish a well-grounded claim; 
however, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  A lay person 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  However, where the issue does 
not require medical expertise, lay testimony may be 
sufficient.  See Layno v. Brown, 6 Vet.App. 465, 469 (1994).  

A.  Scars Of The Right Leg And Buttocks

With regard to the claim of entitlement to service connection 
for scars of the right leg and buttocks, the veteran asserted 
in a statement received at the RO in December 1996 that he 
has scars on his right leg and buttocks which were incurred 
during his active service.  At a personal hearing conducted 
before the Board at the RO in June 1999, the veteran 
testified that, in July 1944 when his hand, elbow, and chest 
were injured by shell fragments, he also sustained a shell 
fragment wound to his right leg and buttocks.  1999 hearing 
transcript (1999 T) at 17.  According to the veteran's 
testimony, pieces of metal were taken out of his right leg 
and buttocks, but scars remained.  1999 T. at 18.  The 
veteran's representative noted that these scars were 
mentioned during the 1958 examination.  1999 T. at 18.  

The service medical records are negative for complaints of, 
treatment for, or findings of scars on the veteran's right 
leg or buttocks.  In fact, the separation examination, which 
was conducted in November 1945, failed to note the presence 
of such scars and specifically indicated that the veteran's 
extremities were normal.  The report of this discharge 
evaluation also noted that the veteran's only defect at that 
time was four missing teeth and that he had no abnormalities 
which were not otherwise noted or sufficiently described 
elsewhere in the record.  

According to post-service medical records, a private medical 
record dated in June 1958 shows that the veteran had reported 
sustaining shrapnel wounds to his left groin and left leg as 
well as a bayonet wound to his right small finger and to the 
area around his heart.  The veteran did not report having 
sustained any injuries to his right leg or buttocks.  Thus, 
even though the examining physician diagnosed multiple 
shrapnel and bayonet wound scars, neither he nor the veteran 
specifically mentioned the veteran's right leg or buttocks.  

At a VA examination conducted in July 1958, the veteran again 
made no mention of any scars on his right leg or buttocks.  
In fact, a skin evaluation was normal.  The examiner 
specifically noted that, other than scars on the lateral 
aspect of the left side of the veteran's scrotum, his right 
little finger and his left lower leg, no other scars, 
ulcerations, or pigmentations were present.  

The Board acknowledges the veteran's contention that he 
sustained a shell fragment wound to his right leg and 
buttocks during his active duty, that pieces of metal were 
taken out of his right leg and buttocks, but that scars 
remained.  See 1999 T. at 17-18.  Significantly, however, the 
service medical records are negative for findings of residual 
scarring on the veteran's right leg or buttocks.  
Additionally, the post-service medical reports are negative 
for findings of residual scarring on the veteran's right leg 
or buttocks.  Indeed, the claims folder contains no evidence 
associating any such scarring that the veteran may presently 
have on his right leg and buttocks to his military service.  

Competent medical evidence of a nexus between current 
disability and the veteran's military service is required for 
a finding of a well-grounded claim.  See Jones v. Brown, 
7 Vet.App. 134 (1994).  Such evidence is lacking in this 
case.  In other words, no one with sufficient expertise has 
provided an opinion that the veteran has scars on the right 
leg or buttocks as a residual of injury in service.  
Consequently, the veteran's claim of service connection for 
scars on his right leg and buttocks must be found to be not 
well grounded.  Caluza, supra.  

B.  Hodgkin's Disease

With regard to the claim of entitlement to service connection 
for Hodgkin's disease, the veteran asserted in an undated 
statement received at the RO in November 1997 that he was 
hospitalized for mononucleosis during service in August 1943 
and that "[t]he[y] changed the diagnosis from mononucleosis 
to Hodgkin's disease."  In a statement received at the RO in 
August 1998, the veteran maintained that either 
mononucleosis, lymphadenitis, or Hodgkin's disease was 
diagnosed in August 1943.  According to the veteran, "[t]hey 
were found by . . . [d]octors and placed in . . . [his] 
medical records."  

At the June 1999 personal hearing, the veteran asserted that 
Hodgkin's disease was suspected during his active duty due to 
enlarged lymph nodes around his neck and on his chest.  
1999 T. at 23-24.  When asked if he had Hodgkin's disease 
"right now," the veteran responded that he did not "even 
know what Hodgkin's disease" was.  1999 T. at 27.  The 
veteran specifically stated that he has never heard a doctor 
tell him that he has Hodgkin's disease.  1999 T. at 28.  The 
veteran did testify that his lymph nodes behind his ears and 
on his neck continue to hurt.  1999 T. at 27.  When asked 
several times if any physician has associated Hodgkin's 
disease with his service, the veteran either failed to 
respond or stated that "[r]eally, truthfully I don't think 
that they've said it . . . but . . . I don't know."  1999 T. 
at 42-44.  

According to the service medical records, an examination 
completed in August 1943 demonstrated the presence of two 
firm pea-sized nodules in the post-auricular region, one 
similar swelling in the pre-auricular region on the left 
side, and a firm irregular mass in the posterior triangle of 
the neck.  All swellings were tense, non-tender, and not 
inflamed.  Evaluation of his right ear showed the presence of 
discrete enlargement of post-auricular and posterior cervical 
chain of lymph nodes.  His epitrochlear and axillary lymph 
nodes were palpable.  An undetermined diagnosis of infectious 
mononucleosis was made.  

X-rays taken of the veteran's chest several days later in 
September 1943 showed no evidence of enlargement of the 
mediastinal lymph nodes, but the nesial portion of the dome 
of the right diaphragm was slightly elevated.  Following 
laboratory testing, the examiner explained that the diagnosis 
"lies between Hodgkin's disease and infectious 
mononucleosis, with the greater weight on Hodgkin's 
disease."  Additional examinations completed in the same 
month showed swelling and tenderness of the anterior superior 
cervical gland on the right side.  The diagnosis was changed 
from mononucleosis to lymphadenitis (pre- and 
post-auricular).  In November 1943, a small non-infected cyst 
was found on the right side of the veteran's neck as well as 
an enlarged non-infected post-cervical gland on his left 
side.  In the following month, the veteran again complained 
of swelling of the glands of his neck.  An examination 
demonstrated enlarged and slightly tender anterior cervical 
nodes bilaterally as well as a lower node on the right which 
was indicative of early fluctuation.  The diagnosis of 
purulent lymphadenitis of the cervical glands was made, 
subsequently changed to chronic tonsillitis, and then 
returned to lymphadenitis of the cervical gland.  

In February 1945, some enlargement and tenderness of the 
posterior cervical nodes (beginning about a week prior to the 
treatment session) were noted.  Examination revealed a tender 
node below and posterior to the mastoid prominence on the 
left.  The anterior cervical nodes on this side were also 
slightly enlarged and tender.  A notation was made regarding 
the veteran's history of abscessed nodes just anterior and 
over the mastoid prominence behind the left ear which 
required incision and drainage.  The etiology of the 
condition was unknown but "may be related to [the] previous 
trouble."  

The report of the November 1945 separation examination 
indicated that the veteran had a history of lymphadenitis in 
September 1943 and purulent lymphadenitis of the cervical 
glands in December 1943.  Significantly, however, this 
evaluation report did not include any reference to Hodgkin's 
disease (either through a past medical history or by current 
findings at the time of the examination).  The report of this 
discharge evaluation also indicated that the veteran's only 
defect at that time was four missing teeth and that he had no 
abnormalities which were not otherwise noted or sufficiently 
described elsewhere in the record.  

According to the post-service medical records, at the July 
1958 VA examination, the veteran reported that he had cysts 
in his ear.  Significantly, however, the veteran's ears and 
neck were found to be normal.  No finding, or diagnosis, of 
Hodgkin's disease was made at this examination.  

The Board acknowledges the veteran's contention that, 
although he was unsure whether he currently has Hodgkin's 
disease, he was aware that this disorder was suspected during 
his active duty due to his enlarged lymph nodes around his 
neck and on his chest, and that his lymph nodes behind his 
ears and on his neck continue to hurt.  See 1999 T. at 23-24, 
27, 28.  In this regard, the Board acknowledges that the 
service medical records indicate that Hodgkin's disease was 
suspected in September 1943.  Importantly, however, a 
diagnosis of Hodgkin's disease was not specifically made, 
either in September 1943 or thereafter.  

Competent medical evidence of a nexus between current 
disability and the veteran's military service is required for 
a finding of a well-grounded claim.  See Jones v. Brown, 
7 Vet.App. 134 (1994).  Such evidence is lacking in this 
case.  In other words, no one with sufficient expertise has 
provided an opinion that the veteran has Hodgkin's disease, 
either having its onset during service or as the product of 
continued symptoms since service.  Consequently, the 
veteran's claim of service connection for Hodgkin's disease 
must be found to be not well grounded.  Caluza, supra.  (The 
Board also notes that the presumption of service incurrence 
or aggravation of Hodgkin's disease set forth in 38 C.F.R. 
§§ 3.307, 3.309, does not aid the veteran without a diagnosis 
of Hodgkin's disease.)

C.  Scars On The Ears And Neck

With regard to the claim of entitlement to service connection 
for scars on the ears and neck, the veteran asserted in a 
statement received in October 1997 that his medical records 
show that, from August 1943 to February 1945, doctors 
"performed incisions" on his neck behind both of his ears 
as well as on his face in front of his left ear, and on his 
neck.  In the same statement, however, the veteran also 
stated that the "doctors did not even put these scars down 
on . . . [his] records."  Additionally, in an August 1997 
statement, the veteran maintained that, while he was 
hospitalized for mononucleosis during service, "they" 
operated on his ears and neck and that he has scars behind 
his ears and on his neck which are painful to the touch.  At 
the June 1999 personal hearing, the veteran testified that he 
has scars behind his ears and neck following surgery for 
removal of "knots" behind his ears and neck.  1999 T. 
at 24-26.  

According to the service medical records, an examination 
completed in August 1943 (when an undetermined diagnosis of 
infectious mononucleosis was made and Hodgkin's disease was 
also suspected) demonstrated the presence of two firm 
pea-sized nodules in the post-auricular region, one similar 
swelling in the pre-auricular region on the left, discrete 
enlargement of post-auricular chain of lymph nodes on the 
right side.  As already noted above, subsequently prepared 
medical records dated from September to November 1943 reflect 
the presence of swelling and tenderness of the anterior 
superior cervical gland on the right side, a small non-
infected cyst on the right side of the veteran's neck, an 
enlarged non-infected post-cervical gland on his left side, 
enlarged and slightly tender anterior cervical nodes 
bilaterally, and a lower node on the right which was 
indicative of early fluctuation.  

A February 1945 entry noted a tender node below and posterior 
to the mastoid prominence on the left as well as anterior 
cervical nodes on this side which were also slightly enlarged 
and tender.  A notation was made regarding the veteran's 
history of abscessed nodes just anterior and over the mastoid 
prominence behind the left ear which required incision and 
drainage.  

Moreover, the November 1945 separation examination failed to 
note any complaints of, treatment for, or findings of scars 
on the veteran's ears and neck.  In fact, this evaluation 
specifically revealed that the veteran's skin was normal.  
The report of this discharge evaluation also indicated that 
the veteran's only defect at that time was four missing teeth 
and that he had no abnormalities which were not otherwise 
noted or sufficiently described elsewhere in the record.  

According to the post-service medical records, at the July 
1958 VA examination, the veteran reported that he had cysts 
in his ear.  He made no complaints regarding his neck.  
Significantly, this evaluation demonstrated that the 
veteran's ears and neck were found to be normal.  
Furthermore, the examiner specifically noted that, other than 
scars on the lateral aspect of the left side of the veteran's 
scrotum, his right little finger and his left lower leg, no 
other scars, ulcerations, or pigmentations were present.  The 
examiner did not note the presence of, or diagnose, scars on 
the veteran's ears and neck.  

The Board acknowledges the veteran's contentions that, when 
he was hospitalized for mononucleosis during service, doctors 
operated on his ears and neck to remove "knots" and that he 
has resulting scars behind his ears and on his neck which are 
painful to the touch.  See 1999 T. at 24-26.  In this regard, 
the Board acknowledges that the service medical records 
reflect the presence of nodules around the veteran's ears and 
on his neck.  Importantly, however, neither the separation 
examination nor the post-service medical records indicate the 
presence of such nodules or residual scars.  

Competent medical evidence of a nexus between current 
disability and the veteran's military service is required for 
a finding of a well-grounded claim.  See Jones v. Brown, 
7 Vet.App. 134 (1994).  Such evidence is lacking in this 
case.  In other words, no one with sufficient expertise has 
provided an opinion that the veteran has residual scars on 
his ears and neck.  Consequently, the veteran's claim for 
service connection for scars on the ears and neck must be 
found to be not well grounded.  Caluza, supra.  

D.  Node Behind Left Ear

With regard to the claim of entitlement to service connection 
for a node (claimed as "mastoid") behind the left ear, the 
veteran asserted in an undated statement received at the RO 
in November 1997 that a "mastoid behind [his] left ear" was 
diagnosed in February 1945.  The etiology was unknown but 
"may relate back to Guadalcanal disease."  At the June 1999 
personal hearing, the veteran explained that his claim for 
"mastoid" behind his left ear was the same as the scarring 
he has behind this ear.  1999 T. at 28.  

As noted above, abscessed nodes over the mastoid process were 
noted in service. Nevertheless, beyond the problem noted in 
service, there is no evidence that the veteran continued to 
have a chronic inflammation or node.  

Evidence of current disability due to the problem the veteran 
had in service has not been presented.  Just as with the 
Board's analysis of the claims noted above, no one with 
sufficient expertise has provided an opinion that the veteran 
has a disability manifested by nodules behind his left ear, 
either having its onset during service or as the product of 
continued symptoms since service.  Consequently, the 
veteran's claim for service connection for a node behind his 
left ear must be found to be not well grounded.  Caluza, 
supra.  

E.  Eye Disorder

With regard to the claim of entitlement to service connection 
for an eye disorder, the veteran asserted, in the statement 
received at the RO in October 1997, that he was hospitalized 
and treated for a left eye problem in April 1992 and that 
this problem originated during service.  In an undated 
statement received at the RO in November 1997, the veteran 
described painful eyes from August 1943 until 1997.  

At the June 1999 personal hearing, the veteran testified 
that, during service, he experienced burning in his eyes (due 
to the flashes from bombs exploding), decreased visual acuity 
(blurred vision), and headaches.  1999 T. at 29, 31.  He 
denied incurring an injury to his eye involving a foreign 
object.  1999 T. at 29.  According to the veteran's 
testimony, he experienced a burning sensation and blurred 
vision in his eyes at the time of his discharge from active 
duty and immediately thereafter.  1999 T. at 29.  The veteran 
described his current eye problem to include blurred vision 
and headaches and maintained that he has had this 
symptomatology since 1946.  1999 T. at 30-31.  The veteran 
stated that he is currently receiving treatment for his eye 
condition.  1999 T. at 22.  

According to the service medical records, in September 1944, 
the veteran complained of generalized aching as well as eye 
aches.  The diagnosis of dengue was made.  The November 1945 
separation examination failed to note any complaints of, 
treatment for, or findings of an eye disorder.  In fact, this 
evaluation specifically demonstrated that the veteran's 
pupils were normal, that he had distant vision of 20/20 in 
each eye, that his color perception was normal, and that he 
had no diseases or anatomical defects of his eyes.  

According to the post-service medical records, at the July 
1958 VA examination, the veteran failed to make any 
complaints regarding his eyes.  Furthermore, this evaluation 
demonstrated that the veteran's eyes, including pupil 
reaction, movements, and field of vision, were normal.  No 
eye disorder was diagnosed.  

Subsequently, in February 1992, the veteran was hospitalized 
for almost one week for a four-day history of left eye 
swelling, redness, and pain as well as headache, coughing, 
congestion, but no change in vision.  Citrobacter periorbital 
cellulitis was diagnosed.  

An October 1997 VA medical record includes the diagnoses of 
cataracts of both eyes with mild decrease in visual acuity, 
mild macular pucker of the left eye with decrease in visual 
acuity and vessel tortuosity, and hyperopia/presbyopia. 

The Board acknowledges the veteran's contentions that the 
cellulitis of his left eye, for which he was treated in April 
1992, originated during service.  The veteran has explained 
that, during service, he experienced burning in his eyes due 
to the flashes from bombs exploding, decreased visual acuity 
(blurred vision), and headaches.  See 1999 T. at 29, 31.  The 
veteran further stated that, at the time of his discharge 
from active duty and immediately thereafter, he experienced 
burning sensation and blurred vision in his eyes.  See 
1999 T. at 29.  Additionally, the veteran has described his 
current eye problem to include blurred vision and headaches, 
symptoms which he insists he has had since 1946.  See 1999 T. 
at 30-31.  

In this regard, the Board notes that the service medical 
records reflect complaints of eye aches in September 1944.  
Importantly, however, neither the remainder of the service 
medical records nor the separation examination provide any 
competent evidence of an eye disorder.  The first competent 
evidence of an eye disorder is dated in February 1992, when 
the veteran was hospitalized for citrobacter periorbital 
cellulitis.  An October 1997 VA medical record includes the 
diagnoses of cataracts of both eyes with mild decrease in 
visual acuity, mild macular pucker of the left eye with 
decrease in visual acuity and vessel tortuosity, and 
hyperopia/presbyopia.  Significantly, however, the claims 
folder contains no competent evidence associating an eye 
disorder that the veteran experiences to his active military 
duty.  

Competent medical evidence of a nexus between current 
disability and the veteran's military service is required for 
a finding of a well-grounded claim.  See Jones v. Brown, 
7 Vet.App. 134 (1994).  Such evidence is lacking in this 
case.  In other words, no one with sufficient expertise has 
provided an opinion that the veteran has an eye disorder, 
either having its onset during service or as the product of 
continued symptoms since service.  Consequently, the 
veteran's claim for service connection for an eye disorder 
must be found to be not well grounded.  Caluza, supra.  

F.  Cardiovascular Disorder
Manifested by a Heart Murmur and Fluttering

With regard to the claim of entitlement to service connection 
for a cardiovascular disorder manifested by a heart murmur 
and fluttering, the veteran asserted in the statement 
received at the RO in October 1997 and in an undated 
statement received in November 1997 that, during active duty 
in August 1943, he was treated for a "blowing systolic heart 
murmur."  In this same statement, the veteran also asserted 
that in December 1991 he was treated by a physician for his 
heart which was "skipping beats."  In the undated statement 
received at the RO in November 1997, the veteran maintained 
that, during service in September 1944, he was diagnosed as 
having a "fluttering of the heart."  In the notice of 
disagreement which was received at the RO in May 1998, the 
veteran explained that he was treated for his heart at the VA 
Hospital in Huntington, West Virginia from February to March 
1998 and that he was scheduled to undergo an upper 
gastrointestinal series later in May 1998.  In a June 1998 
statement, the veteran again asserted that his heart trouble 
began during service.  In a statement received at the RO in 
August 1998, the veteran maintained that his heart condition 
had been related to a sinus rhythm problem and that he had 
been placed on medication for this problem.  

At the June 1999 personal hearing, the veteran testified 
that, during service, he was treated for a heart murmur and a 
fluttering of his heart.  1999 T. at 31-33.  According to the 
veteran's testimony, he had these symptoms in 1943 and 
continued to experience them at the time of his discharge in 
1945.  1999 T. at 32.  The veteran testified that he reported 
this symptomatology at a treatment session at a VA medical 
facility in 1946.  1999 T. at 33.  He was given medication.  
1999 T. at 33.  Additionally, the veteran noted that he 
currently has an atrial fibrillation and that, in 1997, he 
underwent heart surgery.  1999 T. at 33-34.  According to the 
veteran's testimony, he has received treatment since 1946, 
but only records from 1989 are available.  1999 T. at 34-35.  
The veteran also testified that, between 1958 and 1979, he 
was treated by a doctor but did not specify the disabilities 
for which he was treated and did not believe that the records 
were available.  1999 T. at 36-37.  The veteran stated that 
he is currently receiving treatment for his heart condition.  
1999 T. at 22.  

According to the service medical records, an August 1943 
physical examination demonstrated the presence of a blowing 
systolic murmur at the apex, regular rhythm, and sounds of 
good quality.  At a subsequent evaluation completed in 
September 1944, the veteran complained of a "fluttering" of 
his heart for the previous four months as well as some joint 
pain in his elbow.  Examination revealed a normal heart 
rhythm and rate and the absence of a murmur.  In January 
1945, the veteran's heart had a normal rate and rhythm and 
was not enlarged to percussion.  Chest x-rays taken in August 
1945 were negative.  The November 1945 separation examination 
failed to note any complaints of, treatment for, or findings 
of a cardiovascular disorder manifested by a heart murmur or 
fluttering.  In fact, this evaluation specifically 
demonstrated that the veteran's cardiovascular system was 
normal.  

According to the post-service medical records, at the July 
1958 VA examination, the veteran failed to make any 
complaints referable to his heart.  Furthermore, this 
evaluation demonstrated that the veteran's cardiovascular 
system, including his thrust, size, rhythm, and sounds were 
normal.  Chest x-rays were normal.  While in the sitting 
position, the veteran had blood pressure of 130/80.  No 
cardiovascular disorder was diagnosed.  

A December 1991 private medical record indicates that the 
veteran complained of his "heart skipping."  
Interpretations of a poor baseline and probable junctional 
rhythm were provided.  Approximately one-and-a-half weeks 
later, the veteran returned for follow-up treatment.  
According to this report, the veteran had "phoned in" one 
telemetry strip which showed "just a PAC [premature atrial 
contraction]."  At the December 1991 treatment session, the 
veteran reported that he continued to experience palpitations 
but no other symptoms.  The examining physician, who had 
reviewed the veteran's laboratory results, explained that the 
veteran had a negative stress test at 10.1 METS, a Holter 
monitor which demonstrated only occasional atrial premature 
contractions and ventricular premature contractions, and an 
echocardiogram which reflected normal left ventricle 
function.  

A cardiopulmonary evaluation completed in February 1992 
demonstrated no edema; flat neck veins; regular, unlabored, 
and clear breathing patterns and sounds; and no cough.  
Thereafter, in February 1998, the veteran was hospitalized 
for approximately one week with complaints of chest pain and 
palpitations while shoveling snow.  He explained that his 
chest pain was a pressure-type pain across his chest with no 
radiation, shortness of breath, sweating, nausea, or 
vomiting.  He reported that he felt his heart skip beats 
later that evening and that he had experienced such episodes 
in the past (approximately five times in the last 50 years).  
He stated that the last such episode occurred in 1989.  

In the following month, the veteran was hospitalized for 
approximately one-and-a-half weeks for an electrical 
cardioversion.  Diagnoses included paroxysmal atrial 
conversion status post cardioversion (currently normal sinus 
rhythm), and hypertension.  

The Board acknowledges the veteran's contentions that he has 
a current heart problem which began during service.  See 
1999 T. at 22, 31-37.  In this regard, the Board notes that 
the service medical records reflect the presence of a blowing 
systolic murmur at the apex in August 1943 as well as a 
"fluttering" of the veteran's heart in September 1944.  
Importantly, however, neither the remainder of the service 
medical records nor the separation examination provide any 
competent evidence of a cardiovascular disorder.  

In fact, the first competent evidence of a heart disorder is 
dated in December 1991, when, following complaints of "heart 
skipping," interpretations of a poor baseline and probable 
junctional rhythm were provided.  Approximately 
one-and-a-half weeks later, a telemetry strip showed "just a 
PAC" and a Holter monitor demonstrated only occasional 
atrial premature contractions and ventricular premature 
contractions.  In March 1998, the veteran was hospitalized 
for approximately one-and-a-half weeks for an electrical 
cardioversion.  Diagnoses included paroxysmal atrial 
conversion status post cardioversion (currently normal sinus 
rhythm), and hypertension.  Significantly, however, the 
claims folder contains no competent evidence associating a 
cardiovascular disorder that the veteran may currently have 
to his active military duty.  

Competent medical evidence of a nexus between current 
disability and the veteran's military service is required for 
a finding of a well-grounded claim.  See Jones v. Brown, 
7 Vet.App. 134 (1994).  Such evidence is lacking in this 
case.  In other words, no one with sufficient expertise has 
provided an opinion that what the veteran has now is 
attributable to military service, or more specifically to the 
murmur or fluttering noted in service.  Consequently, the 
veteran's claim for service connection for a cardiovascular 
disorder must be found to be not well grounded.  Caluza, 
supra.  The provisions allowing for a presumption of service 
incurrence or aggravation of cardio-vascular renal disease or 
hypertension, 38 C.F.R. §§ 3.307, 3.309, do not aid the 
veteran in this case because no competent evidence showing 
such a problem to a compensable degree within a year of 
service has been presented.

G.  Back Disability

With regard to the claim of entitlement to service connection 
for a back disability, the veteran asserted, in the statement 
received at the RO in October 1997, that he was treated in 
April 1996 for pulled back and groin muscles and that in June 
1996 he was treated for lower back strain and groin strain.  
The veteran expressed his belief that his back problems 
"stemmed from . . . service."  In the undated statement 
received at the RO in November 1997, the veteran maintained 
that, during service in December 1944, he was diagnosed as 
having sharp pains in his lower back.  In the June 1998 
statement, the veteran asserted that he injured his back as a 
result of a bomb explosion.  In a statement received at the 
RO in August 1998, the veteran referred to arthritis in his 
lower back.  

Thereafter, at the June 1999 personal hearing, the veteran 
testified that, on at least three occasions during his active 
service, he complained of, and was treated for, a low back 
condition.  1999 T. at 37-38.  According to the veteran's 
testimony, he has the same low back symptoms now that he had 
during service and at the time of his discharge from active 
duty.  1999 T. at 38.  The veteran described this 
symptomatology to include pain on walking.  1999 T. at 38-39.  
He stated that he is currently receiving treatment for his 
back condition.  1999 T. at 22.  

According to the service medical records, following treatment 
for acute epididymitis in December 1944, the veteran 
complained of pain (of moderate distress) radiating into his 
back and lower abdomen.  He reported little improvement with 
bed rest and elevation.  Two days later, the veteran stated 
that he continued to experience a sharp pain over the 
"small" of his back when he walked.  The November 1945 
separation examination failed to note any complaints of, 
treatment for, or findings of a back disability.  In fact, 
this evaluation specifically revealed that the veteran's 
spine and extremities were normal.  

A private medical record dated in April 1996 indicates that 
the veteran was treated for a groin strain which began when 
his right foot slipped while he was digging.  The veteran, 
however, made no complaints of back symptomatology at that 
time.  Additionally, no back pathology was noted, or 
diagnosed, on this treatment record.  

The Board acknowledges the veteran's contentions that he has 
a low back disorder which originated during his active 
military duty.  See 1999 T. at 22, 37-39.  In this regard, 
the Board notes that the service medical records reflect 
complaints of back pain following treatment for acute 
epididymitis in December 1944.  Importantly, however, the 
remainder of the service medical records, the separation 
examination, and the post-service medical records fail to 
provide any competent evidence of a back disability.  
Significantly, the claims folder contains no competent 
evidence associating any back disability to the veteran's 
active military duty.  

As discussed above, competent medical evidence of a nexus 
between current disability and the veteran's military service 
is required for a finding of a well-grounded claim.  See 
Jones v. Brown, 7 Vet.App. 134 (1994).  Such evidence is 
lacking in this case.  Additionally, despite the veteran's 
argument to the contrary, no competent evidence has been 
presented to show arthritis, especially a diagnosis of 
arthritis within a year of the veteran's separation of 
service.  38 C.F.R. §§ 3.307, 3.309.  Consequently, the 
veteran's claim for service connection for a back disability 
must be found to be not well grounded.  Caluza, supra.  


ORDER

Service connection for scars of the right leg and buttocks is 
denied.  

Service connection for Hodgkin's disease is denied.  

Service connection for scars on the ears and neck is denied.  

Service connection for a node behind the left ear is denied.  

Service connection for an eye disorder is denied.  

Service connection for a cardiovascular disorder manifested 
by a heart murmur and fluttering is denied.  

Service connection for a back disability is denied.  


REMAND

Previously, by an August 1958 rating action, the RO confirmed 
a previous denial of service connection for dengue fever and 
also denied service connection for mononucleosis and 
lymphadenitis.  In the same month, the RO notified the 
veteran of the denial.  However, the veteran failed to submit 
a timely notice of disagreement with this denial.  
Consequently, the August 1958 decision as to these issues 
became final.  38 C.F.R. § 19.2 (1958).

Additionally, by a December 1958 decision, the Board denied 
service connection for residuals of a bayonet wound of the 
fifth finger of the right hand and of the left anterior 
chest.  The Board's December 1958 denial of these claims is 
final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. 
§ 20.1100 (1999).  

Claims of service connection for dengue fever, mononucleosis, 
and lymphadenitis may now be considered on the merits only if 
"new and material" evidence has been received since the 
time of the RO's August 1958 rating action.  Additionally, 
claims of service connection for a right hand disability and 
for residuals of a wound to the left chest may now be 
considered on the merits only if "new and material" 
evidence has been received since the time of the Board's 
December 1958 decision.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999); Manio v. Derwinski, 1 Vet.App. 140, 
145 (1991); Evans v. Brown, 9 Vet.App. 273 (1996).  

In this regard, the Board notes that, in September 1998, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) issued an opinion which overturned the test 
for materiality established in Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The Federal Circuit in Hodge  mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  

Review of the record in the present case reveals that the RO, 
in its rating actions, statements of the case, and 
supplemental statement of the case, employed the 
now-invalidated Colvin test when addressing the veteran's 
claims to reopen.  This is significant because the Court has 
held that, when the Board proposes to address in its decision 
a question that has not yet been addressed by the RO, the 
Board must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
the question, whether he has been given an adequate 
opportunity to actually submit such evidence and argument, 
and whether the SOC and/or supplemental statement of the case 
(SSOC) fulfills the regulatory 

requirements.  See 38 C.F.R. § 19.29 (1999).  If not, the 
matter must be remanded in order to avoid prejudice to the 
claimant.  Bernard v. Brown, 4 Vet.App. 384, 393 (1993).  

In this regard, the Board notes that the veteran has not yet 
been afforded an opportunity to present his case solely 
within the context of § 3.156(a).  Nor has the RO considered 
the § 3.156(a) standard alone, without consideration the 
Colvin "change in outcome" test.  Consequently, in order to 
ensure that the veteran receives full due process of law and 
that the possibility of prejudice is avoided, the Board will 
remand the claims to reopen to the RO.  38 C.F.R. § 19.9 
(1999).  

For the reasons stated, the claims to reopen are REMANDED to 
the RO for the following actions:  

1.  The RO should contact the veteran and 
inform him of his right to present 
additional argument and/or evidence on 
his claims to reopen (i.e., the issues of 
whether new and material evidence has 
been received sufficient to reopen 
previously denied claims of entitlement 
to service connection for dengue fever, 
mononucleosis, lymphadenitis, a right 
hand disability and residuals of a wound 
to the left chest).  The additional 
material received, if any, should be 
associated with the claims folder.  

2.  The RO should make an effort to 
ensure that all relevant records of VA 
treatment have been obtained for review, 
including records of any recent follow-up 
treatment that the veteran may have 
received.  The additional material 
received, if any, should be associated 
with the claims folder.  


3.  Thereafter, the RO should take 
adjudicatory action on the veteran's 
claims to reopen.  In so doing, the RO 
should consider and apply the provisions 
of 38 C.F.R. § 3.156(a) as the sole 
definition of new and material evidence.  
If any benefit sought with respect to 
these four claims is denied, a SSOC 
should be issued.  The SSOC should 
contain, in particular, a summary of the 
provisions of 38 C.F.R. § 3.156(a) and a 
discussion of how they affect the RO's 
determination.  38 C.F.R. §§ 19.29, 19.31 
(1999).  Consideration should be given to 
the entire record, including evidence 
submitted since issuance of the latest 
SSOC.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folders should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Booth v. Brown, 
8 Vet.App. 109 (1995); Quarles v. Derwinski, 3 Vet.App. 129, 
141 (1992); Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
these remanded issues.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

